﻿
 I should like to convey to Mr. Joseph Garba our sincere congratulations on his election to the high office of President of the General Assembly at the forty-fourth session. I wish him every success in his important mission.
The Polish delegation also addresses its best wishes to the Secretary-General, Mr. Javier Perez de Cuellar. Recently it has been our honour to have the Secretary-General as our guest in Poland. We wish to express to him our great appreciation and full support for his indefatigable endeavours to ease international tension and solve regional conflicts.
The Assembly meets on the fiftieth anniversary of the outbreak of the Second World War. That war began in and against Poland as a result of aggression committed by the Nazi Government of Germany and executed in collusion with the Stalinist Government of the Soviet Union. At the same time those two Governments concluded a series of agreements that provided for the partition of Poland and its liquidation as a State. The agreements also concerned the fate of other countries in the region. All those arrangements went against international morality and conflicted with various treaties and fundamental and peremptory rules of general international law. The agreements were thus null and void from their very inception. Yet they were put into effect by their signatories, and as a result, they have brought about extreme suffering afflicting millions in that part of Europe.
 I am aware of the fact that the Assembly is not a place for historical reminiscences. However, I have mentioned the war for three reasons. First, we must have a full and definite clarification of what happened immediately before and during the war. That is necessary in order to eliminate the influence some past events still exercise on an essential part of our contemporary international
relations - and nay yet have an impact in the future - and on the reaction of public opinion in the respective countries. Secondly, we must make the United Nations more effective in its task of preventing armed conflicts. In that field the record of the Organization is less than perfect. Thirdly, 50 years ago frontiers and territorial acquisitions were at stake. Today, much emphasis must be put on the duty of all State not to question the frontiers and on the obligation to treat frontiers as inviolable. Some recent debates on territorial issues did more harm than good.
The past year has seen many important and favourable changes on the international scene. The development of East-West relations is to a large extent auspicious - including relations between the United states of America and the Soviet Union. Signs of rapprochement can be observed in new contacts and new areas of co-operation between the States of Eastern and Western Europe. Poland takes and will take an active part in that trend.
The extinction or mitigation of some regional conflicts also contributes to the overall improvement of the international situation. This is a development in which the United Nations has recently had a major role. Poland endorses the efforts of the Security Council and the Secretary-General for the peaceful settlement of regional conflicts. Consequently, Poland has dispatched military contingents and observer groups for duty in a number of the United Nations peace-keeping and observer missions.
But let us take a broader view. At this particular juncture the Organization has a chance to map out the ways of resolving the key problems which beset mankind. These problems include relieving the burden of the arms race, enhancing living standards, preventing further degradation of the environment, and problems of international law, in particular the protection of human rights.
Let me begin with the problem of armaments. In our view, the top priorities are limitation of armaments, progressive elimination of nuclear weapons, and elaboration of an effective system of supervision. The world needs new and far-reaching disarmament agreements in which all States would have their fair share. Such agreements should concern all types of armaments in all areas of the world.
We believe that all States, whatever their size and strength, bear responsibility for disarmament. Without detracting from the obvious role of the major Powers, each and every State should seek to initiate and promote disarmament measures, including steps of a unilateral character.
Poland has been present in that field for a long time. More than 30 years ago the Polish Government submitted proposals for a nuclear-free zone in Europe. Though they did not materialize, they did introduce the very idea into diplomatic thinking and practice.
Poland has been taking an active part in the work of the Geneva Disarmament Conference. We assume that the Conference will shortly produce a balanced draft treaty eliminating, once and forever, chemical weapons. The determination of many States to reach agreement on that important matter has been confirmed, among others by the Paris Conference of States Parties to the Geneva Protocol of 1925.
Naturally, Poland focuses its attention on Europe, but does that not only because it is a European country. In Europe, in spite of detente, we still have the largest concentration and, therefore, the heaviest concentration and confrontation of the armed forces of the two Power blocs. Hence, the Polish idea of making their military doctrines more defensive and less confrontational. Hence, also, the emphasis on political means of ensuring security, in contradistinction to measures of a strictly military nature. During the recent meeting of the Political Consultative Committee, the States parties to the Warsaw Treaty reaffirmed their readiness to engage, together with other interested States, in a common search for agreements with a view to eliminating all weapons of mass destruction, radically reducing conventional armed forces, preventing the arms races from spreading to outer space, gradually limiting industrial production for military purposes and significantly cutting back military expenditures.
On its part, Poland has been making a specific contribution to the limitation of armaments in Europe. The Polish Government decided to reduce its armed forces by the end of 1990 by some 40,000 soldiers, 850 main battle tanks, 900 artillery guns and mortars, 700 armoured vehicles and 80 combat aircraft. The Government also decided to eliminate a number of other items of military technical equipment.
At the same time, the Polish Government is also working to develop a new approach to regional disarmament in Europe. Poland has submitted a plan to decrease armaments and increase confidence in Central Europe. That is the Jaruzelski Plan. Motivated by the same aspiration, we take an active part in the Vienna talks of the 23 and 35 States. It is with satisfaction that we take note of the proposals made in regard to conventional forces in Europe at the summit session of the Council of the North Atlantic Treaty Organization (NATO). We are determined to do our utmost to make it possible for the first accord to be reached in 1990.
I now turn to the economic problems, particularly the problem of living standards. The gap between the rich and the poor is widening. Many countries have entered into economic regression. Incidentally, this is also the case of Poland. In the long run this situation will hurt everybody because it will lead to an eruption of social discontent on an unprecedented scale. The effects of such an upheaval may well cripple the interdependent world economy, for nowadays development has become indivisible. What we need is a new consensus on growth and development capable of bringing about an economic order that would be more efficient and of greater use to all groups of States, particularly those that remain under-privileged. We should reach such a consensus next year, during the special session of the General Assembly. We 3hould then start work on the elaboration and adoption of the International Development Strategy for the 1990s.
It is becoming imperative to co-ordinate national economic policies in order to reduce instability and unpredictability and to enhance International economic security.
We still face the global debt problem. Its magnitude, its persistence and the massive damage it inflicts on the development process in debtor countries and on the world economy are difficult to grasp. Some would assume that after a period of adjustment the debtor countries would return to financial viability and would grow and develop again. That assumption has not materialized. My country is particularly disturbed by the lack of significant progress in achieving a solution to the debt problem of the middle-income countries. In view of the Polish experience, I must tell members frankly that without debt reduction, national economic policies and austerity measures, no matter how vigorous and stringent, will remain but paper measures.
There should be a resumption of capital flows to indebted countries in the framework of an open international trading system. The adjustment effort, which are painful on the social plane, are likely to fail if there is no external support. And there is a pressing need for multilateral schemes. All this would amount to a "debt-with-growth" strategy.
May I add that the difficulty of some States is aggravated by the transfer of resources from the developing countries to the highly industrialized regions. I shall not deal at length with the economic problems of Poland. We realize that help must come from within, yet we seek reasonable assistance coming from abroad.
At the same time I can assure the Assembly that the process of liberalization of our trade regime is well advanced and this year a new customs tariff became effective. Moreover, we intend to modify our present formal status in the General Agreement on Tariffs and Trade (GATT) in order to be put on an equal footing with other countries.
Against this background I should like, on behalf of my Government, to express our thanks to all countries that have responded to the recommendations of the Western economic summit and launched a special programme of economic assistance to Poland. Let me observe that this assistance transcends the realm of economic action. It has a broader sense because it helps to overcome the division of Europe.
I also feel it necessary to make some remarks on international law and human rights.
Apart from drafting treaties the General Assembly has its own methods of influencing the law-declaring or law-making process. I am thinking of the adoption of resolutions laying down rules of conduct for States. Certain branches or divisions of contemporary international law owe their origin to the initiatives undertaken by the Assembly along these lines.
The manner, however, in which the Assembly fulfils that role is sometimes open to doubt, and it is not without its flaws. The Organization and its Members have not succeeded in stopping the inflation of resolutions, and this statement also applies to some instruments, which aspire to a role in law-making. More often than not the dividing line between law and non-law is blurred. I think that the use of resolutions for declaring existing law and for suggesting new law should be more selective. There is still much room for improvement regarding procedures in this field more extensive preparatory work, elimination of haste, more insistence on agreed solutions - in contradistinction to those imposed by majorities - and much greater use of legal expertise. In the latter respect the Assembly could take more advantage of the International Law Commission.
This observation leads me to say a few words about that organ which has rendered so many services to the cause of international law.
The International Law Commission was restructured some time ago, but there are still doubts regarding its composition, methods of work and results. The influence of politics on the elections to the Commission has had some bad consequences. There is some connection between that problem and the value and authority of the Commission’s drafts. As to the choice of subjects, one may suggest that the Commission should not avoid the great legal issues of our time. The Commission's prudence is proof of its wisdom; yet, more imagination would enhance the process of law-making. The Commission should respond to the global challenges we face. It is only then that the Commission will be able to fulfil its mandate under the Charter.
In the important field of the judicial settlement of disputes Poland intends to accept the compulsory jurisdiction of the International Court of Justice according to Article 36 of its Statute. We think that the obligatory jurisdiction of the Court should be enhanced and supported.
Poland attaches major weight to the implementation of human rights. We put forward the idea of, and then initiated the work on, the Convention on the Rights of the Child. We hope that this Convention will be adopted at the present session. We intend to accede to some instruments which are not yet binding on us.
In the first place we intend to accept the Optional Protocol to the International Covenant on Civil and Political Rights. We also look forward to the day when it will be possible for us to become a member of the Council of Europe and to accede to the European Convention on Human Rights.
I now come to my last point, which is Polish foreign policy seen against the background of our obligations under the Charter and the political changes now taking place in my country.
Poland has a geo-strategic location that makes its position militarily significant. This has a bearing on the whole region. Yet, I believe that one can control the consequences of this objective fact, or at least try to do it, so as to base Polish foreign policy firmly on the fundamentals of external sovereignty and internal independence. Poland will do its best to maintain peace, freedom and good-neighbourly co-operation in Europe.
In other words, without disregarding the facts, we have a vision of peace and freedom in a region which, in contemporary history, has been too often one of conflict, division and domination. If Poland is free and democratic, then its geopolitical and geostrategic importance could and should be turned into an asset that supports peace and fosters freedom.
Until recently the role of the ideological factor in international relations - at any rate among many States - has been considerable. Now that role is greatly reduced and the present Polish Government welcomes this development. We shall strive for the total elimination of ideology from inter-State relations, which does . not mean that we reject international morality. Ideology and morality are different things. Morality and respect for the human person remain our highest values.
I am convinced that the present reform movement in Poland is a good sign for the world and, more particularly, for Europe. The new Polish Government, under the imaginative leadership of Prime Minister Tadeusz Mazowiecki, has no intention whatsoever to destabilize the existing international order and, in particular, one of its components, that is the mutual strategic security involving the two super-Powers. However, spheres of security can never mean spheres of influence. We regard changes such as those now taking place in Poland as an element of the disengagement of the super-Powers from their long-standing confrontation in the heart of Europe.
The key issue of Polish political strategy lies in our relations with the Soviet Union. We shall respect existing treaties and we firmly believe in mutual respect for national interests. Yet such respect does not impose any limitations regarding the choice and change of the system of government. The present Polish Government acts in such a way that the promotion of our vital interests is not in conflict with the interests of others.
We shall contribute to the recreation of a united Europe, in which Poland should have its place. The most recent step in that direction is our treaty with the European Economic Community. We highly appreciate the friendly and helpful attitude of the Community presided over by France.
Politics do not boil down to the mere application of some purported laws of history. Personally, I do not believe in the existence of such laws. Destiny can wait, but the time has now come and Poland must shape its fate. We count on our friends in the United Nations.
